Citation Nr: 1424793	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-26 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to as initial rating, greater than 10 percent prior to April 17, 2013, and greater than 20 percent thereafter for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a thoracic spine disorder claimed as an upper back condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1979 to September 1989.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hearing loss, tinnitus, and disorders of the upper and lower back.  The Veteran appealed the denials of service connection and in a September 2010 decision, the RO granted service connection for degenerative disc disease of the lumbar spine, and assigned an initial rating from which the Veteran also appealed.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Waco, Texas, in April 2014.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include more than seven hundred pages of VA treatment records and records of RO decisions which do not otherwise appear in the physical claims file.  These documents are considered to be part of the claims file, however, and as such have been considered as part of the present appeals.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 17, 2013, degenerative disc disease of the lumbar spine was productive of forward flexion limited to 30 degrees of motion, and no associated neurologic symptomatology.

2.  From April 17, 2013, degenerative disc disease of the lumbar spine has been productive of forward flexion limited to 60 degrees of motion, and no associated neurologic symptomatology.

3.  A thoracic spine disorder was not incurred in service, may not be presumed to have been, and is not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for degenerative disc disease of the lumbar spine were met prior to April 17, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met or more nearly approximated at any time since April 17, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5243 (2013).

3.  A thoracic spine disorder was not incurred in service, may not be presumed to have been incurred therein, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for Degenerative Disc Disease of the Lumbar Spine

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for degenerative disc disease of the lumbar spine is an appeal from the initial assignment of a disability rating in September 2010.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, in a decision of October 2013, the RO assigned a 20 percent evaluation for only one portion of the period on appeal - thus creating staged rating.  In the analysis below, the Board considers whether the facts of the Veteran's case warrant a staged rating.

In a  September 2010 decision, the Veteran was awarded service connection for degenerative disc disease of the lumbar spine and granted an initial evaluation of 10 percent effective January 4, 2008.  Subsequently, a 20 percent rating was established effective April 17, 2013.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs or Codes) 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (DC 5235), sacroiliac injury and weakness (DC 5236), lumbosacral or cervical strain (DC 5237), spinal stenosis (DC 5238), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), and degenerative arthritis of the spine (DC 5242) (for degenerative arthritis of the spine, see also DC 5003).  

The Veteran's lumbar spine disability is rated using the General Rating Formula for Diseases and Injuries of the Spine under 38 C.F.R. § 4.71a, DC 5242 (2013), which provides for a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

In this particular case, the Veteran contends that she suffers from neurologic symptoms, to include incontinence, associated with her service-connected lumbar disability.  For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2013).  

Rating Prior to April 17, 2013

In December 2007, the Veteran complained of bowel and bladder dysfunction, and magnetic resonance imaging (MRI) was ordered.  Imaging of the low back revealed mild spondylosis with a bulge and spur at the L3-4 through L5-S1 levels, a radial annular tear at the L3-4 level and narrowing at the L5-S1 and L4-5 levels.  There was also evidence of degenerative disc disease and bulging at T10-11 level.

In March 2009 the Veteran reported progressively worsening symptomatology of the low back associated with degenerative disc disease.  She described intermittent low back pain and lower extremity numbness greater on the left than the right.  The Veteran also stated that she had pain in the left leg regardless of fluctuations in her physical weight or size.  Working in the yard and excessive activity tended to exacerbate her pain, and she reported episodic bowel and bladder incontinence which seemed to be directly proportional to the intensity of her low back pain.  On evaluation, the Veteran had decreased range of motion of the low back and was generally hesitant to flex or extend at the waste, instead preferring to squat on one knee.  Significant midline tenderness at L4-S1 was noted, as was significant tenderness over the left sacroiliac joint.  Neurologically, motor function and gait were normal and sensory function revealed minor hypoesthesia of the left lateral anterior thigh.  The impression was of chronic low back pain and an area of hypoesthesia secondary to symptoms of facet and sacroiliac joint degenerative joint disease as well as possible lumbar radiculopathy, versus myalgia paresthetica.

Radiographic imaging in April 2009 revealed normal lordosis of the spine with well-maintained vertebral body height and alignment.  Imaging showed no signs of foraminal narrowing or nerve root impingement.

In May 2009, the Veteran's symptoms of incontinence were considered to be consistent with overactive bladder/urge incontinence and/or pelvic floor dysfunction.  Nonetheless, the Veteran "adamantly refused to consider medications for [overactive bladder]."

In September 2009, the Veteran reported ongoing urinary symptoms and insisted that the symptoms were due to nerve damage in her back.  The evaluating healthcare professional suggested to the Veteran other potential causes of urinary symptoms and fecal incontinence, however the Veteran "again attributed all of her symptoms . . . to the nerve injury in her back that she feels the VA unfairly declared not service-connected."  On urology consultation the same month, it was indicated that irritative voiding symptoms were most likely related to overactive bladder and would best be managed with bladder-relaxing medication

On physical therapy consultation in September 2011, the Veteran reported that low back symptomatology was aggravated by bending, sitting, and changing from sitting to standing positions.  She also indicated that she had no unusual bowel or bladder activity.  Evaluation revealed that the Veteran had limited lumbar range of motion in all directions with pain.

On VA examination in July 2010, the Veteran reported that she does not use stairs or do strenuous work as these activities increase pain in her low back.  The Veteran also reported periodic numbness in the anterior left thigh, and had had no incapacitating episodes in the prior year.  There were no flare-ups, incoordination, excess fatigue, or lack of endurance associated with the Veteran's low back disability.  A physical examination revealed that the Veteran did not have tenderness or spasms on palpitation of the lumbar spine.  Flexion was to 30 degrees and extension was to 10 degrees.  Straight leg raise signs were negative, and there was no loss of pinprick sensation to the thighs, legs, or feet.  On repetitive use testing, there was no change in range of motion, coordination, endurance, fatigability, or the level of pain experienced.  The VA examiner's impression was of degenerative disc disease of the lumbar spine with associated chronic pain.

On VA chiropractic treatment in June 2011, it was recorded that in May 2010 the Veteran had undergone a partial hysterectomy which resulted in incontinence.  The Veteran had normal gait, and was diagnosed with segmental dysfunction of the lumbar spine.

In September 2011, the Veteran reported thoracic and lumbar back pain, described as sharp, shooting, throbbing, and numbing.  A radiology report indicated that disc height at the L5-S1 level was decreased and degenerative changes were present at the L5 level.

Based on the foregoing, the Board finds that prior to April 17, 2013, the Veteran's service-connected degenerative disc disease of the lumbar spine was 40 percent disabling.  Specifically, on examination the Veteran had 30 degrees of forward flexion of the spine, but did not have ankylosis of the entire spine or the entire thoracolumbar spine, as evidenced by the fact that she maintained 30 degrees of forward flexion.  See 38 C.F.R. §4.71a.  

With regard to additional ratings for symptoms of neurologic defects associated with the lumbar spine, the Board finds that no such ratings are warranted.  Specifically while the Veteran contends that incontinence is related to her service-connected degenerative disc disease, such an assessment is well beyond her lay competence and thus of no probative value.  Layno v. Brown, 6 Vet. App. 465 (1994).  Of far greater probative value, is an August 2013 VA examiner's conclusion that the Veteran's current incontinence is "not secondary to her lumbar facet mild arthritis."  Rather, the examiner opined that symptoms of incontinence were more likely than not due to the Veteran's history of hysterectomy, where incontinence is a known complication of such surgery. With regard to other neurologic symptomatology, on VA examination evidence of neurologic symptomatology was absent on straight-leg and pinprick testing.

The Board concludes that the Veteran's low back disability was 40 percent disabling prior to April 17, 2013.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating After to April 17, 2013

On VA examination in April 2013, the Veteran reported that she experiences pain in her low back with sitting but that lying down or standing improved symptoms.  The Veteran also reported experiencing pain in the right buttock since 2009 or 2010 when "a VA chiropractor dislocated my right hip."  The Veteran also reported left anterior lateral thigh numbness.  On physical examination the Veteran had forward flexion to 60 degrees with pain throughout range of motion, and extension to zero degrees.  The Veteran's range of motion did not change following repetitive use testing, and factors contributing to the functional loss or impairment of the Veterans' spine were reported to include pain on movement.  The Veteran was tender to light palpation in the lumbar spine and over the right lower thoracic spine, but guarding and muscle spasms of the thoracolumbar spine were not present.  Deep tendon reflexes of the knee and ankle bilaterally were hypoactive while sensory examination of the lower extremities was normal as was straight leg testing.  The examiner indicated that the Veteran denied radicular pain or other signs and symptoms associated with radiculopathy, and the examiner did not otherwise observe signs or symptoms of radiculopathy.  The examiner opined that the Veteran's thoracolumbar spinal disorder did not impact her ability to work.

The Board finds that since April 17, 2013, the Veteran's service-connected low back disability has been not more than 20 percent disabling.  Specifically, in order for a rating of greater than 20 percent to be assigned, DC 5242 requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §4.71a.  Here, the Veteran has had forward flexion to 60 degrees, to include when considering functional limitations due to pain, fatigability, and repetitive use.  Thus a rating in of greater than 20 percent is not warranted.

Again, the Board has continued to consider whether one or more additional evaluations may be warranted for neurologic symptomatology associated with service-connected lumbar degenerative disc disease.  However, on VA examination in April 2013, sensory examination was normal, deep tendon reflexes were merely hypoactive, straight leg raise testing was negative, and the examiner indicated that the Veteran had no signs or symptoms of radiculopathy.  With regard to her incontinence symptoms, such symptoms have already been attributed to causes other than her service-connected degenerative disc disease.

Accordingly, the preponderance of the evidence is against the claim, is no doubt to be resolved, and the claim is denied.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration for Degenerative Disc Disease of the Lumbar Spine

The Board has also considered whether referral for one or more extraschedular ratings is warranted for service-connected degenerative disc disease of the lumbar spine.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected low back, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion, to include such symptoms as tenderness and an abnormal gait; thus, the demonstrated manifestations - namely limitation of motion of the thoracolumbar spine (to include limiting effects such as reduced capacity to do yard work and climbing stairs, as claimed by the Veteran) - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's degenerative disc disease of the lumbar spine, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that she is rendered unemployable by virtue of her degenerative disc disease of the lumbar spine, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.

Service Connection for an Upper Back Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Arthritis, which includes degenerative changes of the skeletal system, is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran's contention, essentially, is that a current upper back disorder began in service.  Service treatment records reflect a single complained of "neck pain" in March 1983.  The Veteran had full range of motion of the neck, and no pain on full extension, however pain increased with flexion of the neck.  The assessment was of a probable sprain.  On in-service examinations in May 1983 and July 1988, the spine and other musculoskeletal systems were normal.  Based on the foregoing, the Board finds the Veteran had a single isolated instance of neck pain during service without onset of a chronic disorder.

Following separation from service in September 1989, the Veteran sought private treatment for low and mid back pain in October 1992.  A private physician statement, indicates that the Veteran incurred a thoracic subluxation with pain in the thoracic spine while cutting tree limbs.

In December 2002, the Veteran reported "pulling on heavy water meter lids" while at work, and straining the left side of her mid back.  X-rays were conducted and revealed no abnormality.

In April 2003, the Veteran reported radiating constant pain from the mid back following an at-home accident in March 2003 when she slipped while walking on wet grass.  The Veteran had tenderness and spasms in the mid back

January 2006, radiographic imaging of the thoracic spine revealed moderate multilevel degenerative disc disease with protrusions at the T8-9 and T9-10 levels, and on VA treatment in December 2007 the Veteran complained of constant mid back pain, with pulling, contracting, and pinching sensations into her left chest.

On VA examination in July 2010, the Veteran stated that she injured her thoracic spine climbing a ladder in 2005 while at work.  She endorsed the development of pain in the thoracic region and on examination the thoracic spine was without tenderness or spasm to palpitation.  The impression was of a strain of the thoracic spine as well as degenerative joint disease of the thoracic spine.  The examiner opined that the Veteran's current thoracic spine pain originated with a work injury, and was not related to service.

In June 2011, the Veteran reported hurting her back in 2009 while lifting a box.  She also reported injuring her left shoulder in June 2011 "when reaching up cutting down a tree limb, using a heavy saw."

In April 2013, a VA examiner indicated that the Veteran had no complaints referable to her upper back.  Though she had tenderness at the lower right thoracic costovertebral junction, radiographic x-ray evidence was within normal limits.  The examiner recognize the Veteran's single episode of upper back pain during service however he found such episode to be acute, and not related to any "current problems in that area."

The Veteran is competent to endorse a history of upper back pain and discomfort as the symptoms are capable of lay observation.  Layno, 6 Vet. App. 465.  However to the extent that the Veteran associates current mid/upper back symptomatology to service, such endorsements are well beyond her lay competence and are of no probative value.  The record reflects that the Veteran had a single, acute episode of neck pain during service.  Following service, however, the Veteran has a history of mid and upper back injuries beginning in the early 1990s and continuing through the mid-2000s.

The Board notes the Veteran in endorsing prior injuries, has been highly inconsistent, at times mentioning onset in 2000, at others in 2005, and yet at other times referencing onset in the early 1990s.  Accordingly, the Veteran has proved herself to be a poor historian and thus to the extent that she has endorsed continuous symptomatology since service, the Board finds such endorsements to be competent but not credible.

Of far greater probative value are the opinions of VA examiners who, with the benefit of review of the Veteran's entire claims file, have determined that current mid/upper back symptomatology and pathologies are not related to service.

The Board notes that during her 2014 hearing before the undersigned, Veteran also suggested that her upper back disorder may be secondary to her service-connected low back disability.  Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Here, other than the Veteran's entirely unsupported and non-competent claim of a connection, there is no evidence of record to suggest that her current upper back disorder is etiologically related to her service-connected low back disability.  In addition, the competent medical evidence does not include any suggestion or indication of any thoracic disability that is caused or aggravated by the service-connected low back condition.  As such, remanding the matter for additional opinion, would only result in undue delay in the adjudication of the appeal.  

Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in February 2008, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims including workers' compensation records associated with a prior spinal injury.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's appeal regarding a degenerative disc disease of the lumbar spine rises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  There have been some reports that the Veteran underwent evaluation for workers compensation referable to either a low back or upper back (or possibly bruised rib) injury.  These records were related to the Veteran's work at Dallas Fort Worth International Airport.  VA has made numerous, but unproductive, attempts to acquire such records and documentation in the claims file indicates the Veteran has made similar efforts.  While some employment-related records from Dallas Fort Worth International Airport, the Board finds that further attempts to acquire additional records would be unproductive and would serve only to delay the final adjudication of the Veterans claim.

The duty to assist was further satisfied by VA examinations in July 2010 and April 2014 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An initial rating of 40 percent for degenerative disc disease of the lumbar spine prior to April 17, 2013 is granted.	

An initial rating in excess of 20 percent from April 17, 2013 is denied.	

Service connection for an upper back disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran, who served in the Air Force for more than 10 years, contends that her hearing loss is related to in-service noise exposures, to include air-conditioning equipment.  With regard to tinnitus, she has argued that the disorder is related repeated exposures to high-altitude environments while servicing weather monitoring equipment during active duty.

On VA examination in June 2013, the examiner opined that because the Veteran did not have hearing loss or tinnitus during service, current symptoms could not be related to service.  The Board finds that this is an insufficient rationale and a new opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule Veteran's claims file for review by a VA examiner.  Following review, the examiner is to answer the following questions:

a.  Is it at least as likely as not that the Veteran's current hearing loss is related to service, to include the possibility of delayed onset following acoustic trauma.

b.  Is it is leases likely as not that the Veteran's current tinnitus is related to service, to include as a result of altitude changes as described by the Veteran.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it. 

The examiner should provide a rationale for all conclusions.  In answering the foregoing, the examiner is to be mindful that the Veteran was employed at an airport following service, although the extent to which she was exposed to aircraft noise is unclear.

If it is determined that a new in-person examination must be conducted in order to adequately answer the foregoing questions, such an examination should be ordered.

2.  After completing all indicated development, readjudicate the claim for service connection for bilateral hearing loss and tinnitus in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and she should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


